DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after May 17th, 2022 has been entered. Claims 1-4, and 6-15 remain pending. Claims 1, 4, 6, 7, and 14 have been amended. Claim 5 has been canceled. Applicant's amendment to the claims has remedied the objection and 112(b) indefiniteness rejections set forth in the Non-Final Action mailed 3/01/2022.
Response to Arguments
 Applicant' s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
NPL Document 1 of the IDS dated 10/28/2020 has not been considered because no English translation has been provided.  
Claim Interpretation
The term “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 6- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2005/0090885 A1) herein after Harris in view of Tellio et al. (US 2017/0086937 A1) herein after Tellio.
Regarding claim 1, Harris teaches an electrode contact for an electrode lead for neurostimulation (fig. 16), the electrode contact comprising: a contact body (fig. 16: body of electrode 72) including a contact surface for contacting human or animal neural tissue (fig. 16: surface of electrode 72), and an arm section (fig. 17 crimp connector 71 (i.e. an arm section) and (Para [0069] “The crimp connector 71 is shown in the form of a tab (also 71) that may be bent or crimped to connect the conductor to the electrode 72”), the arm section, originating from the contact body (fig.17), extending laterally in a first spatial direction that runs parallel to a main extension plane of the contact surface (fig. 16: crimp connector 71 (i.e. the arm section) runs parallel to the electrode 72 and extends laterally from the electrode), and the arm section including at least one cut-out for guiding through the at least one electrical supply lead (fig. 17: the empty space between electrode 72 and arm 71 is the cut-out area for the electrical supply lead). 
Harris does not explicitly teach wherein the at least one cut-out is a slot-shaped cut-out which divides the arm section into a plurality of webs having oppositely facing attachment surfaces.
However, Tellio discloses wherein the at least one cut-out is a slot-shaped cut-out which divides the arm section into a plurality of webs having oppositely facing attachment surfaces (fig. 28: catches 1208 and 1212 are alternating slot shaped structures for receiving an electrode wire, Para [0141], and Para [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrode contact of Harris to further to have the at least one cut-out is a slot-shaped cut-out which divides the arm section into a plurality of webs having oppositely facing attachment surfaces as is disclosed by Tellio because doing so would use allow the lead wire to be secured using less material.
Regarding claim 2, Harris further teaches wherein a maximum height of the contact body in a third spatial direction perpendicular to the main extension plane is smaller than: 
- a largest width of the contact body in the first spatial direction, and/or
 - a largest width of the contact body in a second spatial direction parallel to the main extension plane. (See annotated fig. 16 and 17 below: depicts the height of the contact body being smaller than the width in a first and second spatial direction. In other words, the contact body has a smaller thickness than the length and width). 

    PNG
    media_image1.png
    219
    208
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    386
    media_image2.png
    Greyscale

Regarding claim 3, Harris further teaches wherein the arm section is designed to fix the at least one electrical supply lead in a force-fit manner when it is guided through the at least one cut-out (Para [0069] “The crimp connector 71 is shown in the form of a tab (also 71) that may be bent or crimped to connect the conductor to the electrode 72.”). 
Regarding claim 4, Harris as modified by Tellio further discloses wherein at least one of the plurality of webs (Tellio: fig. 28 catches 1208 and 1212) includes an attachment surface on which a section of the at least one electrical supply lead contacts (Tellio: Para [0141] “The first catches 1208, 1210 and/or the hook(s) 1216 can form channels 1204a, 1204b (FIG. 29) configured to restrain the electrodes 24a, 24b”) when the supply lead is guided through the at least one cut-out (Tellio: fig. 28: electrode wire 24a), wherein the attachment surface is suitable for integrally attaching the section of the at least one electrical supply lead by way of welding (Harris : Para [0069] “a connector 70 (e.g., crimp tube 70), which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66.: Examiner respectfully submits that the attachment surface of contacts 1208 and 1212 are suitable for attaching the electrode wire to.).
Regarding claim 6, Harris as modified by Tellio further discloses wherein the plurality of webs include depressions formed therein, wherein the at least one electrical supply lead is received in the depressions at least one cut-out is slot- shaped (Tellio: Para [0141] “The first catches 1208, 1210 and/or the hook(s) 1216 can form channels 1204a, 1204b (FIG. 29) configured to restrain the electrodes 24a, 24b” and Para [0143] “The second catches 1212, 1214 and/or the hook(s) 1216 can form channels 1204a, 1204b (FIG. 29) configured to restrain electrodes 24a, 24b”).
Regarding claim 7, Harris as modified by Tellio further discloses wherein the depressions are configured to prevent lateral movement of the at least one electrical supply lead (Examiner respectfully submits that the hooks 1216 of Tellio will prevent lateral movement of the electrode wire because they have restraining capabilities). 
Regarding claim 8, Harris teaches an electrode lead for a neurostimulation application (fig. 6), wherein the electrode lead comprises: a flat paddle including a number of electrode contacts for contacting human or 1uanimal neural tissue (fig. 6 paddle electrode 50 with electrodes 66), wherein the number of electrode contacts encompasses at least one electrode contact according to claim 1 (see above from claim 1).  
Regarding claim 9, Harris further teaches the electrode lead comprising at least one electrical supply lead (fig. 8 electrical conductor 58), wherein the at least one electrical supply lead is attached to the 15arm section of the at least one electrode contact (Para [0086] “placing at least one electrode 444 in the first section 432 exposed through the first major surface of the first member 432 (FIG. 44), and placing at least one conductor 446 in electrical communication with the electrode 444 along the second major surface of the first section 432”).
Regarding claims 10, Harris further teaches, in a different embodiment, wherein the at least one attachment surface is suitable for integrally attaching the section of the at least one electrical supply lead by way of welding (Para [0069] “a connector 70 (e.g., crimp tube 70), which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to weld the attachment surface to the at least one electrical supply lead as described in the alternative embodiment of Harris since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Harris further teaches the electrode lead comprising at least one electrical supply lead (fig. 8 electrical conductor 58), wherein the at least one electrical supply lead electrically contacts the arm section of the at least one electrode contact (Para [0086] “placing at least one electrode 444 in the first section 432 exposed through the first major surface of the first member 432 (FIG. 44), and placing at least one conductor 446 in electrical communication with the electrode 444 along the second major surface of the first section 432” and fig. 43).
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Tellio, as applied to claim 1 above, and further in view of Bolea et al. (US 2008/0103407 A1) herein after Bolea.
Regarding claim 12, Harris in view of Tellio disclose 25a method for connecting at least one electrode contact to at least one electrical supply lead (Harris: fig. 40: specifically steps 407 and 408), the method comprising: - providing at least one electrode contact according to claim 1 (see above for claim 1), but does not explicitly teach attaching the at least one electrical supply lead to the arm section of the at least one electrode contact in such a way that the electrical supply lead extends through the at least one cut-out.
However, Bolea discloses, in a similar crimp connector assembly, attaching the at least one electrical supply lead to the arm section of the at least one electrode contact in such a way that the electrical supply lead extends through the at least one cut-out (fig. 7 depicts the conductor 68 extending through the cut out portion of the crimp portion 94).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for connecting at least one electrode contact to at least one electrical supply lead of Harris in view of Tellio to further include, attaching the at least one electrical supply lead to the arm section of the at least one electrode contact in such a way that the electrical supply lead extends through the at least one cut-out as disclosed by Bolea as a way to provide a method that attaches an electrical supply lead to an electrode contact that avoids placing stress at the crimp site (Bolea Para [0053]).
Regarding claim 13, Harris further discloses in a similar embodiment wherein the at least one electrical supply lead is integrally attached to the arm section by way of welding (Para [0069] “a connector 7…which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Harris in view of Tellio and Bolea to integrally attach the electrical supply lead by way of welding as disclosed by the different embodiment of Harris because doing so would allow the supply lead to stay secured in its location.
Regarding claim 14, Harris in view of Tellio disclose the method of claim 12 and Harris further teaches the method further comprising: - inserting a section of the electrical supply lead into the at least one slot-shaped cut- out (Para [0059] “An electrode array 64 is provided on the flat paddle 62 comprising at least one electrode 66 (e.g., four or eight electrodes) in electrical communication with the electrical conductor 58 (e.g., four or eight conductors corresponding to the number of electrodes”), but does not explicitly teach dividing a region of the arm section into multiple webs and clamping the section of the electrical supply lead by deforming at least one of the webs.
However, Bolea discloses in a similar electrode contact dividing a region of the arm section into multiple webs (fig. 8: portion in between the upper crimp tab 94 and the lower crimp tab 94) contact connecting portion of crimp sleeve has two webs projections from the main body with a channel 99 separating the two webs) and clamping the section of the electrical supply lead by deforming at least one of the webs (fig. 7: depicts the clamping of the electrical supply lead 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for connecting the electrode contact to the electrical supply lead of Harris in view of Tellio to further include that divides a region of the arm section into multiple webs and clamping the section of the electrical supply lead by deforming at least one of the webs because doing so would have been a simple substitution of one known embodiment of securing an arm section to conductor that does not include webs with another that does include webs for the same purpose of securing a conductor to a contacting portion of an electrode to provide for electrical connections within the paddle lead. Furthermore, using the method of Bolea provides the advantage of providing an attachment method that avoids placing stress at the crimp site (Bolea Para [0053]).
Regarding claim 15, Harris further teaches multiple such electrode contacts being connected to one or more electrical supply leads (fig. 6: multiple electrodes 66 on the paddle lead 50), the method further comprising:
- initially temporarily attaching the electrical supply lead or the electrical supply leads to the respective arm sections of the electrode contacts so as to extend through the cut-outs in the arm sections (fig. 18: the location of the electrical supply lead would inherently have an initial temporary position when moving the supply lead through the cut out of the connector before welding in the final position. Fig. 18 shows two such contact locations where the lead is extended through the first wire conductor path through the crimp) 
- thereafter, optionally adapting the positioning of one or more of the electrical supply leads relative to the arm sections (an optional feature of the method is not required); and 
- thereafter, attaching the electrical supply lead or the electrical supply leads to the arm sections in the respective final position by way of welding (Para [0069] “ a connector 7…which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sochor (US Patent 7,736,191 B1) relates to an implantable connector with protected contacts (see fig. 1C feedthrough 12,35, and receptible contact 36). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792